DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 2/26/2021.  Claims 1-19 are pending.  Claims 6, 13, 20 have been cancelled.  Claims 1, 8, and 15 have been amended.  Entry of this amendment is accepted and made of record. 

Response to Arguments
Applicant’s arguments with respect to rejections made to claims 1-20 under 35 USC 112(b), see second paragraph of page 6 of the remarks, filed 2/26/2021, have been fully considered and are persuasive.  The rejections under 35 USC 112(b) of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8 and 15 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generating a plurality of local real-life graphical representations for the soft sensor based on the global theoretical graphical representation of the soft sensor, generating a set of numerical values for the soft sensor based on the global real-life graphical representation, 
Claims 2-5 and 7 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claims 9-12 and 14 are allowed for the reasons explained above with respect to independent claim 8 from which they depend.
Claims 16-19 are allowed for the reasons explained above with respect to independent claim 15 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864